DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 35-42 directed to an invention non-elected without traverse.  Accordingly, claims 35-42 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Jan Korff on 8/19/2022 and message on 8/24/2022.

The application has been amended as follows: 
In the claims:
	Cancel claims 34-42

Response to Arguments
Applicant’s arguments and amendments submitted 8/10/22 have been fully and carefully considered and are found persuasive.
Applicant has amended dependent claims limitations into the independent claim as indicated to overcome the claim rejections under 35 USC 112(b), therefore these rejections are withdrawn.

Allowable Subject Matter
Claims 16-21, 25, 27-29 and 31-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  considering claims 16-21, 25, 27-29 and 31-33, the prior art does not teach or fairly suggest a claimed process for purifying an alcohol-containing solvent comprising: - introducing a cleaning agent into the alcohol-containing solvent, and - refluxing the alcohol-containing solvent, wherein the cleaning agent is in an encapsulation material, and wherein the encapsulation material completely surrounds the cleaning agent.
Bataafsche (GB 675995) is regarded as the closest relevant prior art, Bataafsche teaches purifiying alcohols which contain impurities via mixing with a strong base that include sodium or potassium hydroxide followed by refluxing distillation to obtain substantially impurity free alcohol stream (see P1:L62-72); Bataafsche does not teach wherein the cleaning agent is in an encapsulation material wherein the encapsulation material completely surrounds the cleaning agent.
Schmiedel et al (US 2009/0156454) teaches a granulate for encapsulating a sensitive washing or cleaning agent (see title, abstract, claim 1), however this is presented as for laundry purposes, and not for purifying an alcohol containing solvent.
Raehse et al (US 6,979,669) teaches a granulate for encapsulating a sensitive washing or cleaning agent (see title, abstract, claim 1), however this is presented as for laundry purposes, and not for purifying an alcohol containing solvent.
Tribelhorn et al (US 2009/0176686) teaches a stabilizer to add to organic solvent (see title, abstract), the stability comprising groups that can include alcohols (see [0017]), however Tribelhorn does not teach wherein the additive is encapsulated by encapsulating material.
Fernandez-Prieto et al (US 2018/0148673) teaches an encapsulated detergent composition (see [0039-0051]), however this is presented as for laundry purposes, and not for purifying an alcohol containing solvent.
Halas et al (US 2013/0306463 and US 2013/0334104) teaches an encapsulated particle is used to absorb electromagnetic energy when mixed with a solution to be distilled (see title, abstracts), however does not teach encapsulating a cleaning agent for alcohol solvent purification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772